Citation Nr: 0211186	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-49 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  The Board, in pertinent part, remanded 
the issues in July 1998 for additional development of the 
record.



FINDING OF FACT

The veteran does not have current diagnoses of neck, back, 
right shoulder, left shoulder, or right knee disabilities.


CONCLUSION OF LAW

Neck, back, right shoulder, left shoulder and right knee 
disorders were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran submitted his application for compensation or 
pension in December 1995.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Following receipt of the veteran's application, the RO sent 
the veteran a letter advising him of the evidence need to 
substantiate his claims and indicating that the RO would help 
obtain private medical evidence if he returned signed 
authorizations for the release of those records.  He was also 
requested to tell the RO if he had received VA treatment so 
that those records could be obtained.  The RO sent the 
veteran another letter in January 1996 with regard to the 
evidence need to support his claim and requesting that he 
furnish a release form for private medical records.  The RO 
issued a statement of the case (SOC) in November 1996.  In 
December 1996, the RO advised the veteran that he should have 
his wife submit a statement since he had indicated that she 
had knowledge of his condition.  The veteran's wife submitted 
a lay statement in December 1996.  In November 1997, the RO 
requested that the veteran's wife submit a more specific 
statement with regard to the claimed conditions with an 
explanation of the facts that she should address.  In 
November 1997, the veteran's wife submitted a statement.  A 
supplemental statement of the case (SSOC) was sent to the 
veteran in April 1998.  In April 1998, the veteran submitted 
a statement indicating that he had received treatment from 
Dr. McCoy in 1971 and that Dr. McCoy was deceased.  

The Board remanded the issues in July 1998, with instructions 
to the RO to request that the veteran identify treatment 
records not previously obtained, including Dr. McCoy or his 
successor(s) and to provide the veteran with VA examinations.  
By letter dated in August 1998, he was advised to tell the RO 
about any additional treatment records pertaining to the 
claimed conditions since separation from service and to 
submit a VA Form 21-4142, Authorization for Release of 
Information for each doctor or hospital where he received 
treatment, including Dr. McCoy or his successors.  In an 
August 1998 statement, he indicated the location of Dr. 
McCoy's office but gave only the street name.  The RO sent a 
request for records to Dr. McCoy in January 1999 which was 
returned by the Post Office because of insufficient address.  
In February 2001, the RO requested that the veteran submit 
new authorization forms for Dr. McCoy and any other treatment 
providers.  It was emphasized that he should provide a 
complete address for each provider.  He was notified that the 
request from Dr. McCoy was returned because of the incomplete 
address he had provided.  The veteran did not respond to that 
request for additional information.  In August 2002, the RO 
issued the veteran a SSOC which included the provisions of 
the VCAA.

The SOC, SSOCs and letters from the RO to the veteran 
regarding the medical evidence together listed the evidence 
considered, the legal criteria for evaluating each of the 
claims, an analysis of the facts as applied to the applicable 
law, regulations and criteria, and informed the veteran of 
the information and evidence necessary to substantiate the 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has obtained the veteran's service medical records.  
As discussed above, the RO attempted to obtain the records of 
Dr. McCoy but is unable to locate him because the veteran has 
failed to provide a current complete mailing address.  The 
veteran has not identified any other VA treatment records or 
any private treatment records pertaining to his claims.  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran has been afforded VA 
medical examinations regarding his claims.  The record 
contains ample clinical findings on which to base a decision 
and the Board finds that no additional VA examinations or 
opinions are needed.

On appellate review, there are no areas in which further 
development is needed.  The RO has considered the VCAA and 
has notified the veteran of their provisions and 
applicability in the August 2002 SSOC.  Although the RO has 
not specifically notified the veteran of the implementing 
regulations, there is no prejudice to him in the Board's 
consideration of their applicability, as they merely 
implement the VCAA and do not provide substantively more 
rights.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The requirements of the law and regulations have been 
substantially met by the RO, and the Board may proceed to 
consider the merits of the appeal. 


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2002).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that in July 1966, the 
veteran reported that he fell while carrying a machine gun 4 
days earlier and had severe pain in his left neck, shoulder 
and back.  He indicated that the pain had become worse.  The 
diagnosis was sprain, thoracic area.  In December 1967, the 
veteran reported that he fell from a wall locker and landed 
on his knees.  It was noted that there was pain with 
extension of the knee and adduction of the hip against slight 
resistance with decreased range of motion.  It was indicated 
that x-rays showed no fracture of the right knee.  The 
impression was contusion adductor insertion and vastus 
medius, doubt tear of above muscles.  In October 1968, he 
reported that he was pistol whipped the previous night and 
that day, injuring his head and right shoulder.  It was 
indicated that x-rays were normal.  He was seen in July 1969 
for complaints concerning the back, shoulder and sides and he 
reported that it was very difficult to breath at time.  It 
was noted that a nodule was seen on x-ray of the right upper 
lung and the assessment was rule out tuberculosis.  On 
separation examination in August 1969, the veteran did not 
make any complaints regarding the back, neck, shoulders or 
right knee.  The clinical evaluation of all systems was 
normal on examination.  

On VA examination in September 1997, the veteran reported 
injuries to his neck, back, shoulder and right knee.  He 
reported that in 1966 he fell out of a helicopter during 
night training and he had full gear with a machine gun.  He 
indicated that he landed on his left side and also injured 
his right knee.  He reported multiple sessions of physical 
therapy and surgical intervention.  He reported increasing 
pain in those areas of the previous few years.  Examination 
of the neck and cervical spine revealed normal musculature, 
no edema and slight paraspinal tenderness.  The examiner 
indicated that there was normal range of motion of the 
cervical spine with pain and decreased range of motion of the 
lumbar spine with pain.  It was indicated that the shoulder 
and knees had normal range of motion.  X-ray studies of the 
right knee were normal.  X-ray studies of the lumbosacral 
spine showed normal alignment of the lumbar spine with 
preservation of the anterior vertebral body heights and disk 
spaces.  X-ray studies of the left shoulder demonstrated no 
fractures, dislocations, soft tissue, bony or articular 
abnormalities.  The subacromial space was maintained and the 
AC joint appeared intact.  It was indicated that the shoulder 
was normal.  X-ray studies of the cervical spine demonstrated 
normal alignment of C1 through C7 on T1.  Anterior vertebral 
body heights and disk spaces were well preserved and the 
neuroforamina were widely patent.  The prevertebral soft 
tissues and the predental space was normal.  It was indicated 
that the cervical spine was normal.  The final diagnosis was 
status post injury to the neck, low back, shoulder and right 
knee with residual significant restriction and constant pain 
complicated by arthritis.

In November 1997, the veteran's wife submitted a statement 
indicating that she met the veteran in 1967 and that he was 
experiencing pain to his neck, shoulder and back which 
radiated to the hips and knees.  She indicated that he 
continued to experience the pain from that time to the 
present.

On VA examination in December 1998, the veteran reported 
history of falling onto a footlocker in September 1967 and 
indicated that he had not had any significant problems with 
the knee.  It was indicated that x-rays from September 1997 
appeared normal.  The assessment was normal right knee 
without evidence of disorder.  The veteran denied any 
problems with the right shoulder at the present time and 
indicated that it had not bothered him since the early 1970s.  
The assessment was normal right shoulder without evidence of 
disorder.  With regard to the lumbosacral spine, the veteran 
complained of pain in the vicinity of the left sacroiliac 
(SI) joint posteriorly.  The examiner indicated that x-rays 
of the lumbosacral spine including pelvis, were roughly 
within normal limits.  It appeared that the left acetabulum 
might be attached shallow [sic] indicating possible mild 
"DDH".  The assessment was no evidence of disorder of the 
lumbosacral spine.  The examiner stated that there was 
possibly early arthritis of the left SI joint but even if 
present, there was no relation to his service history.  

With regard to the neck, the veteran complained of pain that 
radiated down throughout the left side of his body into the 
left lower extremity.  The veteran reported that the onset of 
pain was shortly after the mishap in June 1966 at which time 
he fell approximately eight to nine feet out of a helicopter 
while carrying 80 to 100 pounds of gear, including a machine 
gun with tripod.  The examiner indicated that the veteran's 
service medical records showed that he sought medical help 
approximately four days after the mishap at which time he was 
noted to have some tenderness over the left trapezius 
latissimus dorsi and scapulae.  The diagnosis of sprain, 
thoracic area was noted.  The veteran reported that the pain 
was unrelenting for three years following the injury and then 
since the 1970s had been more episodic with flare-ups every 
two to three days.  The examiner concluded that no disorder 
of the veteran's neck could be detected on examination.  It 
was indicated that the veteran had no symptoms or reliable 
physical examination findings associated with radiculopathy 
or traumatic disorder of his neck.  

The examiner's overall impression was that the veteran 
appeared to have subjective complaints that were 
disproportionally greater than any objective findings and was 
found to have normal neck, left shoulder, lumbosacral spine, 
right shoulder and right knee.

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent medical evidence of 
current diagnoses of neck, back, right shoulder, left 
shoulder or right knee disabilities to support the veteran's 
claims for service connection.  The diagnosis of arthritis 
shown on the September 1997 VA examination report was not 
supported by the clinical evidence which included x-ray 
studies that were normal and did not show the presence of 
arthritis.  The Board finds that the September 1997 VA 
examination report has little probative value because the 
diagnosis rendered is not based on confirmed clinical 
findings.  The December 1998 VA examination report is the 
most probative medical evidence related to the veteran's 
claims because the examiner fully reviewed the claims file, 
including the service medical records and made his diagnosis 
based on those records and the current clinical findings.  
There is no other competent medical evidence of record to 
support the veteran's claims.  The only other evidence in 
support of the veteran's claims are his own statements and 
the statements of his wife.  However, there is no indication 
that either the veteran or his wife possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their statements regarding the claimed 
conditions are insufficient.

In view of the foregoing, the Board concludes in the absence 
of current diagnoses of neck, back, right shoulder, left 
shoulder and right knee conditions, the preponderance of the 
evidence weighs against the claims for service connection for 
those conditions.  The benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

